Name: 2003/393/EC: Commission Decision of 22 May 2003 amending Decision 2000/728/EC establishing the application and annual fees of the Community eco-label (Text with EEA relevance) (notified under document number C(2003) 1780)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  taxation;  European construction
 Date Published: 2003-06-03

 Avis juridique important|32003D03932003/393/EC: Commission Decision of 22 May 2003 amending Decision 2000/728/EC establishing the application and annual fees of the Community eco-label (Text with EEA relevance) (notified under document number C(2003) 1780) Official Journal L 135 , 03/06/2003 P. 0031 - 0031Commission Decisionof 22 May 2003amending Decision 2000/728/EC establishing the application and annual fees of the Community eco-label(notified under document number C(2003) 1780)(Text with EEA relevance)(2003/393/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular Article 12 thereof and Annex V thereto,Whereas:(1) In accordance with the working plan established by Commission Decision 2002/18/EC(2) the fee structure for the Community eco-label should offer an appropriate incentive to encourage the use of labels under both the Community scheme and other eco-label award schemes.(2) Commission Decision 2000/728/EC of 10 November 2000 establishing the application and annual fees of the Community eco-label(3) should therefore be amended to allow reductions for products that have also been awarded another eco-label that complies with the general requirements of ISO 14024.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In Article 2 of Decision 2000/728/EC, the following paragraph 8a is inserted:"8a. Competent bodies may grant a reduction of up to 30 % where the product in question has also been awarded another eco-label that complies with the general requirements of ISO 14024."Article 2This Decision is addressed to the Member States and to the Community eco-label competent bodies.Done at Brussels, 22 May 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 7, 11.1.2002, p. 28.(3) OJ L 293, 22.11.2000, p. 18.